Beck, P. J.
I concur in the result reached in this case, but do not agree with all that is said in the sixth division of the opinion. *795I do not think that the incident set forth in that division of the opinion contains anything which in the slightest interfered with the defendant’s right to a fp.ll and fair trial, nor, in view of the judge’s note to that ground, was there anything to which the defendant could have taken exception if he had moved immediately, as nothing to prejudice his rights had occurred, nor was he in any way deprived of any such rights by any action of the court; for his counsel not only consented to the proposition that the scene of the homicide should be viewed by the jury, but he stated to the court that he gladly embraced the proposal that such should be done.